Name: Commission Regulation (EEC) No 3264/81 of 16 November 1981 on the supply of common wheat flour to the Kingdom of Swaziland as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 81 Official Journal of the European Communities No L 329/ 13 COMMISSION REGULATION (EEC) No 3264/81 of 16 November 1981 on the supply of common wheat flour to the Kingdom of Swaziland as food aid ment of cross exchange rates drawn up before the final date fixed for the submission of tenders, and published in the 'C' series of the Official Journal of the European Communities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the condi ­ tions laid down in the Annexes hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1949/81 (2), ^nd in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 28 May 1980 the Council of the Euro ­ pean Communties has expressed its intention to grant, under a Community measure, 1 000 tonnes of cereals to the Kingdom of Swaziland under its food-aid programme for 1980 . Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6), as last amended by Regulation (EEC) No 2984/81 (7) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Article 2 1 . The monetary compensatory amount shall , where appropriate, be converted into the currency of the Member State in which the tendering procedure is opened by using :  where the currencies in question are maintained within a maximum spread at any one time of 2-25 % , the conversion rate resulting from their central rate,  in other cases, the relationship between the two currencies concerned established by using the latest statement of their exchange rates made immediately preceding the closing date for the submission of tenders as published in the 'C' series of the Official Journal of the European Communities. 2. The amount due shall be paid in the currency of the Member State which is responsible for payment. For this purpose, this amount shall be converted by using the method defined in paragraph 1 . Whereas it is considered necessary, in the interests of administrative clarity and economic reality, to amend the arrangements referred to in Article 8 (4) of Regula ­ tion (EEC) No 1974/80 by utilizing the latest state ­ (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 198 , 20 . 7. 1981 , p . 2 . P) OJ No L 281 , 1 . 11 . 1975, p. 89 . Article 3 (&lt;) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263, 19 . 9 . 1973 , p . 1 . (') OJ No L 192, 26 . 7 . 1980 , p . 11 . ( 7) OJ No L 299, 20 . 10 . 1981 , p . 6 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 329/ 14 Official Journal of the European Communities 17. 11 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1981 . For the Commission Poul DALSAGER Member of the Commission 17. 11 . 81 Official Journal of the European Communities No L 329/ 15 ANNEX I 1 . Programme : 1980 2. Recipient : the Kingdom of Swaziland 3 . Place or country of destination : Durban 4. Product to be mobilized : common wheat flour 5 . Total quantity : 662 tonnes (1 000 tonnes of common wheat) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall, UK-Reading RGI 7QW, Berks (telex 848 302) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14-5% maximum  protein content : 10-5 % minimum (N x 6-25 on dry matter)  ash content : 0-58 % maximum referred to dry matter 10 . Packaging :  in bags (')  quality of the bags : new lined jute sacks : minimum weight : 600 g  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : wheat flour / Gift of the European Economic Community to the Kingdom of Swaziland 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Durban 14. Procedure to be applied in order to determine supply costs : tendering 1 5. Deadline for the submission of tenders : 1 2 noon on 27 November 1 98 1 16. Shipment period : 15 December 1981 to 15 January 1982 1 7. Security : 1 2 ECU per tonne (!) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bajjs of the same quality as those containing the goods, with the marking followed by a capital 'R . No L 329/ 16 17. 11 . 81Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters On der Lagerhaltung Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der Gemeinschaft 1 000 Chichester Grain Ltd, Priors Leaze, Hambrook, UK-Chichester, West Sussex Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  P 018 8 RG Tangmere Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap